Case: 18-20286   Document: 00515035394      Page: 1   Date Filed: 07/16/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                Fifth Circuit

                                                                 FILED
                                                               July 16, 2019
                                  No. 18-20286
                                                               Lyle W. Cayce
                                                                    Clerk
POLICE AND FIRE RETIREMENT SYSTEM OF THE CITY OF DETROIT,
ET AL,

             Plaintiffs–Appellants

v.

PLAINS ALL AMERICAN PIPELINE, L.P. ET AL,

             Defendants–Appellees

******************************************************

JACKSONVILLE POLICE AND FIRE PENSION FUND,

            Plaintiff-Appellant

v.

PLAINS ALL AMERICAN PIPELINE, L.P. ET AL,

            Defendants-Appellees



                Appeals from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:15-CV-2404
                          USDC No. 4:15-CV-2540
     Case: 18-20286        Document: 00515035394           Page: 2     Date Filed: 07/16/2019


                                        No. 18-20286

Before STEWART, Chief Judge, and SOUTHWICK, and ENGELHARDT,
Circuit Judges.

PER CURIAM:*
       This case proceeds from an oil spill in Santa Barbara, California,
involving a pipeline owned and operated by Plains All American Pipeline, L.P.
(Plains). Individuals and institutional investors who invested in entities
affiliated with Plains brought suit under the Securities Exchange Act and the
Securities Act alleging false and misleading statements perpetuated by Plains
during the Class Period. 15 U.S.C. § 78j(b); 15 U.S.C. § 77k(a). The district
court granted Plains’ motion to dismiss under Rule 12(b)(6) for failure to state
a claim. For the reasons expressed by the district court, we AFFIRM.
                                       I.
       Plains is a publicly-traded limited partnership and one of the largest
pipeline operators in the United States. The pipelines at issue in this case are
Lines 901 and 903, which run through Santa Barbara County in California.
That area is a designated “high consequence area” because it is
environmentally sensitive. During the Class Period, 1 these two pipelines
comprised approximately 9–10% of Plains’ interstate crude oil pipelines in high
consequence areas. The lines were less than 0.008% of the total pipelines,
which measure 17,800 miles. 2 Before and during the Class Period, Plains’
pipelines had a series of issues that caused Plains and its related companies to
report 229 safety and maintenance “incidents” to federal regulators—more
than all but three other reporting companies.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1Between February 27, 2013 and August 5, 2015.
       2We note that there was some disagreement in the district court regarding exact figures and
percentages. The figures reference herein, however, are sufficient for our review.
                                                2
    Case: 18-20286    Document: 00515035394     Page: 3   Date Filed: 07/16/2019


                                 No. 18-20286

      As it is laid out in the complaint, on May 19, 2015, Line 901 burst and
spilled approximately 143,000 gallons of crude oil into the Pacific Ocean and
coastal areas. The spill killed nearly 200 birds and more than 100 marine
mammals. State law required the company to report the spill to the National
Response Center within 30 minutes of detection, but Plains waited several
hours. The local fire department notified the National Response Center over
two hours before Plains did. Additionally, Plains’ response plan says that it
should take only 15 minutes to discover a leak and shut down the flow, but
instead it took an hour. The government was alerted to the spill by a 911 call
from a citizen, rather than by Plains.
      Throughout the Class Period, Plains continued to state that it was in
compliance with applicable laws and regulations. These statements, alleged to
be misleading by Appellants, were included in speeches to investors, offering
materials, corporate policy documents, the company website, legislative
testimony, and other sources.
      A year after the Class Period ended, according to the complaint, Plains
was indicted on four felony and forty-two misdemeanor counts “for discharging
oil into state and federal waters, in violation of the Clean Water Act; knowingly
causing a hazardous substance to spill; and knowingly making false or
misleading reports after the spill.” The U.S. Department of Justice (DOJ) and
the California Attorney General both investigated the spill.
      On January 29, 2016, Appellants filed a consolidated complaint (after
first filing multiple putative securities class actions). On March 29, 2017, the
district court issued an opinion and order dismissing the claims without
prejudice, and with leave to amend. On May 15, 2017, Appellants filed the
operative Second Amended Complaint, which outlines 17 allegedly misleading
statements made by the corporation and its officers during the Class Period.


                                         3
    Case: 18-20286     Document: 00515035394       Page: 4   Date Filed: 07/16/2019


                                   No. 18-20286

Appellants assert claims against the corporation, its holding company,
corporate officers, corporate directors, and underwriters. The district court
dismissed the complaint with prejudice on March 30, 2018.
                                         II.
      The Fifth Circuit reviews a district court’s dismissal for failure to state
a claim under Rule 12(b)(6) de novo. Lormand v. US Unwired, Inc., 565 F.3d
228, 232 (5th Cir. 2009). All facts in the complaint must be accepted as true,
and all reasonable inferences must be drawn in the plaintiff’s favor. See
Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007); Lovick
v. Ritemoney, Ltd., 378 F.3d 433, 437 (5th Cir. 2004).
      Section 10(b) of the Securities Exchange Act of 1934 (section 10(b)) states
that “[i]t shall be unlawful for any person, directly or indirectly . . . [t]o use or
employ, in connection with the purchase or sale of any security registered on a
national securities exchange . . . any manipulative or deceptive device or
contrivance in contravention of such rules and regulations as the [SEC] may
prescribe as necessary or appropriate in the public interest or for the protection
of investors.” 15 U.S.C. § 78j(b). SEC Rule 10b-5 then implements section 10(b),
disallowing the making of an “untrue statement of material fact” or the
omission of any material fact “necessary in order to make the statements made
. . . not misleading.” 17 C.F.R. § 240.10b-5.
      To state a claim under section 10(b) and Rule 10b-5, “a plaintiff must
allege, in connection with the purchase or sale of securities, (1) a misstatement
or an omission (2) of material fact (3) made with scienter (4) on which plaintiff
relied (5) that proximately caused [the plaintiff's] injury.” R2 Invs. LDC v.
Phillips, 401 F.3d 638, 641 (5th Cir. 2005) (internal quotation marks and
citations omitted). Omissions are material for purposes of the second element
when there is a “substantial likelihood that the disclosure of the omitted fact


                                         4
    Case: 18-20286     Document: 00515035394       Page: 5   Date Filed: 07/16/2019


                                   No. 18-20286

would have been viewed by the reasonable investor as having significantly
altered the ‘total mix’ of information made available.” In re BP p.l.c. Sec. Litig.,
843 F. Supp. 2d 712, 747 (S.D. Tex. 2012) (quoting Basic Inc. v. Levinson, 485
U.S. 224, 232 (1988)). The third element, scienter, requires “an intent to
deceive, manipulate, or defraud or that severe recklessness in which the
danger of misleading buyers or sellers is either known to the defendant or is so
obvious that the defendant must have been aware of it.’” Flaherty & Crumrine
Preferred Income Fund, Inc. v. TXU Corp., 565 F.3d 200, 207 (5th Cir. 2009)
(quoting R2 Invs. LDC, 401 F.3d at 643).
      The standard for pleading securities fraud under section 10(b) is
provided by Federal Rule of Civil Procedure 9(b) and the Private Securities
Litigation Reform Act (PSLRA). See Lormand, 565 F.3d at 239. Rule 9(b),
which applies where there are allegations of fraud, requires the pleading party
to “state with particularity the circumstances constituting fraud or mistake.”
FED. R. CIV. P. 9(b). PSLRA requires the party to “specify each statement
alleged to have been misleading, the reason or reasons why the statement is
misleading, and, if an allegation regarding the statement or omission is made
on information and belief, . . . all facts on which that belief is formed.” 15 U.S.C.
§78u-4(b)(1). Additionally, the party must allege facts “giving rise to a strong
inference that the defendant acted with the required state of mind.” 15 U.S.C.
§ 78u-4(b)(2).
      Section 11 of the Securities Act (section 11) prohibits false statements of
material facts or omissions of material facts in registration statements. 15
U.S.C. § 77k(a). “To state a claim under section 11, the plaintiff must allege
that: (1) she purchased a registered security, either directly from the issuer or
in the aftermarket following the offering; (2) the defendant participated in the
offering in a manner sufficient to give rise to liability under section 11; and (3)


                                         5
    Case: 18-20286    Document: 00515035394     Page: 6   Date Filed: 07/16/2019


                                 No. 18-20286

the registration statement ‘contained an untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary to
make the statements therein not misleading.’” In re Morgan Stanley Info. Fund
Sec. Litig., 592 F.3d 347, 358 (2d Cir. 2010) (citing 15 U.S.C. § 77k(a)). Unlike
a claim under section 10(b) of the Securities Exchange Act, a claim under
section 11 of the Securities Act does not have a scienter requirement. Herman
& MacLean v. Huddleston, 459 U.S. 375, 382 (1983) (emphasizing that section
11 imposes liability “even for innocent” misstatements or omissions).
      Claims under the Securities Act are evaluated under the normal
pleading standards. If the claim is based on the same underlying facts and
allegations as a securities fraud claim under the Exchange Act, then the
pleading standard is the standard contained in Rule 9(b). Lone Star Ladies Inv.
Club v. Schlotzsky’s Inc., 238 F.3d 363, 368 (5th Cir. 2001). In this case, the
allegations under both the Securities Act and the Exchange Act are essentially
identical. Thus, Rule 9(b) applies, and the Securities Act claims must be pled
with particularity. Id. at 368-69.
                                    A.
      A statement need not be an assertion of fact to be actionably false and
misleading; certain opinion statements can be actionable as well, since “the
disclosure required by the securities laws is measured not by literal truth, but
by the ability of the statements to accurately inform rather than mislead
prospective buyers.” Lormand, 565 F.3d at 248. The Supreme Court, in
Omnicare, Inc. v. Laborers Dist. Council Const. Indus. Pension Fund, rejected
the argument that opinion phrases, such as “we believe” or “we think”
categorically disqualified a statement from being actionable, stating “those
magic words can preface nearly any conclusion and the resulting statements,
as we have shown, remain perfectly capable of misleading investors.” 135 S.
Ct. 1318, 1331 (2015).

                                       6
    Case: 18-20286     Document: 00515035394       Page: 7   Date Filed: 07/16/2019


                                  No. 18-20286

      Statements from documents that do not have an identified author can
also be actionable. These documents or statements “may be charged to one or
more corporate officers.” Southland Sec. Corp. v. INSpire Ins. Sols., Inc., 365
F.3d 353, 365 (5th Cir. 2004). However, this is not blanket liability that allows
all officers to be held liable for all unattributed statements of the corporation.
Instead, there must be “specific factual allegations [that] link the individual to
the statement at issue.” Id.
      While materially misleading opinions are actionable, “generalized,
positive statements about the company’s competitive strengths, experienced
management, and future prospects are not actionable because they are
immaterial.” Id. at 372. “Allegations that amount to little more than corporate
‘cheerleading’ are puffery . . . and are not actionable under federal securities
law because no reasonable investor would consider such statements material
and because investors and analysts are too sophisticated to rely on vague
expressions of optimism rather than specific facts.” In re BP p.l.c. Sec. Litig.,
852 F. Supp. 2d 767, 789 (S.D. Tex. 2012).
      Finally, statements made by an independent third party are generally
not actionable. “The securities laws . . . do not require [a defendant] to police
statements made by third parties for inaccuracies, even if the third party
attributes the statement to [the defendant].” In re Sec. Litig. BMC Software,
Inc., 183 F. Supp. 2d 860, 872 n.21 (S.D. Tex. 2001) (quoting Raab v. Gen.
Physics Corp., 4 F.3d 286, 288 (4th Cir. 1993)).
      Of the seventeen statements laid out in the complaint, several fall under
the category of corporate cheerleading. Four of the statements that qualify as
corporate cheerleading come either from Plains’ Code of Business Conduct or
speeches and presentations at Investors’ Day events. These aspirational
statements include affirmations of Plains’ commitment to safety, goals it was


                                        7
    Case: 18-20286    Document: 00515035394     Page: 8   Date Filed: 07/16/2019


                                 No. 18-20286

seeking to reach, and outlines of procedures. The statements did emphasize
Plains’ commitment to proper systems and their intention to comply with
regulations, which obviously turned out to be insufficient, but the statements
were generalized positive goals rather than specific promises.
      Several more of the statements were not actionably false or misleading.
Two of the statements were belief statements, claiming that Plains believed it
was in compliance with the law and with its own risk management program.
These statements were broadly applicable and therefore were not rendered
false or misleading by the failures on Lines 901 and 903, which constitute a
small percentage both of the overall pipelines and of the HCA pipelines. Other
statements describe internal processes and procedures which, although they
failed to function correctly in this instance, nevertheless existed. Therefore,
describing them is not false or misleading. Another statement describes how
the spill progressed. It is a recitation of the facts as they stood at the time,
although further information was discovered later. Despite the subsequent
information, recounting facts that happened in the past is not inaccurate. One
statement was a third-party statement made by a legislator during the
California committee hearing. Patrick Hodgins, Plains’ Director of Security
and Safety, was testifying before the committee after the spill. He did not
correct a misstatement the legislator made while asking a question. Hodgins
could not be held liable for a misstatement by a third party. The last statement
is an opinion statement found on the website that was too broad to be
considered actionably misleading.
      Two statements were deemed actionably false or misleading by the
district court, and we agree. Therefore, with respect to those statements, we
proceed to the second step of the inquiry—whether scienter was pled
sufficiently. One specific statement was from the website and stated that


                                       8
    Case: 18-20286    Document: 00515035394     Page: 9   Date Filed: 07/16/2019


                                 No. 18-20286

Plains “perform[s] scheduled maintenance on all of [their] pipeline systems and
make[s] repairs and replacements when necessary or appropriate.” Plains’
slow and inadequate response to known insufficiencies in Lines 901 and 903 is
directly contradictory to this assertion. Because this statement was found on
Plains’ website, there is no author named. For unattributed statements, there
must be “specific factual allegations [that] link the individual to the statement
at issue,” such as “a signature on the document or particular factual allegations
explaining the individual’s involvement in the formulation of either the entire
document, or that specific portion of the document, containing the statement.”
Southland, 365 F.3d at 365. Appellants attempted to meet this requirement by
pointing to the fact that corporate officers often referred investors to the
website, therefore vouching for the website’s accuracy. This is not sufficiently
specific, nor does it plead any individual’s involvement in the creation of the
statements. Appellants alleged that the corporate officers must have been
involved in the creation of these statements because their positions were
relevant to the subject matter of the statements. This, however, was not a
specific, technical statement requiring any sort of expertise to formulate, and
it does not reasonably follow that senior-level corporate officers must have been
involved in its creation.    Appellants failed to sufficiently plead scienter
regarding this statement.
      The other actionably false or misleading statement is one that Hodgins
made to a California legislative committee, averring that Plains had “no
indication” that there was anything wrong with Line 901, which Appellants
claim was objectively false. Plains allegedly had multiple indications at that
time that there were issues and had not yet addressed them. The company
knew of an increase in corrosion issues between the inspections runs in 2007
and 2012, and it was also aware that in a number of those areas, the corrosion


                                       9
   Case: 18-20286     Document: 00515035394      Page: 10   Date Filed: 07/16/2019


                                  No. 18-20286

had already eaten away over 50% of the pipe wall. Appellants argue that this
misinformation shows intent to deceive because Plains had multiple reasons
to believe that Line 901 was faulty. At the very least, Appellants assert that if
Hodgins truly was unaware of the indications of an issue with Line 901, Plains
had failed to adequately prepare an agent of the corporation, amounting to
severe recklessness. The district court relied on the fact that Appellants did
not make any allegations about Hodgins’ level of knowledge at any point.
Appellants’ arguments, particularly in the Reply Brief, are convincing, but
Appellants failed to actually plead those more convincing arguments in the
underlying complaint. Accordingly, the district court found that Appellants
failed to plead scienter with sufficient particularity. We agree.
      Two potentially false or misleading statements were found in contracts
with the underwriters. Under 15 U.S.C. § 77aa, underwriter agreements are
required to be filed with the SEC and therefore made public; and “any person
acquiring” a security for which “any part of the registration statement . . .
contained an untrue statement of a material fact or omitted to state a material
fact” has a cause of action to “sue . . . every underwriter with respect to such
security.” The liability of underwriters under section 11 is again noted in 52
F.R. 21252-01. The district court concluded that the statements were not
actionable. In its initial opinion dismissing Appellants’ claims without
prejudice, the court concluded that falsity was not pled with particularity. In
its later opinion dismissing Appellants’ claims with prejudice, the court noted
that the statements were in the underwriting agreements. While we agree with
the final conclusion, we decline to hold that underwriting statements are per
se unactionable, which is not necessary for this case. We instead hold that
falsity was not pled with sufficient particularity; so the actionability of the
claims is irrelevant for the purposes of this case.


                                       10
    Case: 18-20286    Document: 00515035394      Page: 11   Date Filed: 07/16/2019


                                  No. 18-20286

                                       B.
      Section 11 differs from section 10(b) in its lack of an intent requirement,
which renders it a strict liability offense. Omnicare, 135 S. Ct. at 1331 n.11
(“[Section] 11 discards the common law’s intent requirement, making
omissions unlawful—regardless of the issuer’s state of mind—so long as they
render statements misleading.”). Defendants may assert due diligence as an
affirmative defense, but they bear the burden of demonstrating it. Herman &
MacLean, 459 U.S. at 382.
      Therefore, the success of section 11 allegations rests on the falsity of the
statements at issue. Like section 10(b), these statements can include opinions.
However, “[t]he reasonable investor understands a statement of opinion in its
full context, and [section] 11 creates liability only for the omission of material
facts that cannot be squared with such a fair reading.” Omnicare, 135 S. Ct. at
1330. Thus, “[t]he investor must identify particular (and material) facts going
to the basis for the issuer’s opinion . . . whose omission makes the opinion
statement at issue misleading to a reasonable person reading the statement
fairly and in context.” Id.
      The analysis for falsity does not differ from the similar analysis under
the Exchange Act. The scope, however, is different. Section 11 only applies to
statements in the SEC filings. 15 U.S.C. § 77k(a). Therefore, section 11 claims
would only apply to eight of the seventeen statements, and none of the
statements were found to be actionably false.
                                       III.
      Accordingly, for the reasons laid out by the district court, as well as
above, we AFFIRM.




                                       11